In the case of Hicks v. Southern Ohio Quarries Company,116 W. Va. 748, 182 S.E. 874, we held: "In a case involving the relationship of independent contractor, although the facts may be undisputed, the issue should be submitted to the jury and not decided by the court as a matter of law unless the facts are such as would justify but one reasonable inference." It is my opinion that the instant case presents a situation wherein the question whether Hubert Jones was an employee of Builders Material Company or was an independent contractor is properly one for jury determination, and that the finding of the jury should be conclusive. It is therefore my view that the judgment of the trial court should be reversed, the verdict reinstated and judgment rendered here on the verdict. *Page 593